DETAILED ACTION
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1 thru 3, 5 thru 7, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ushiyama et al. US 2017/0040499 A1 in view of Masuda et al. US 2006/0226759 A1 in view of Bibl et al. US 2014/0367633 A1.  Ushiyama discloses (see, for example, FIG.5) a light emitting device 2 comprising a light emitting element 13, wavelength conversion member 43, and reflecting member 31.  The wavelength conversion member 43 comprises wavelength converting material 44.  In paragraph [0031], Ushiyama discloses the reflecting member 31 formed of a material that reflects light.  Ushiyama does not disclose a covering member.  However, Masuda discloses (see, for example, FIG. 1) a light emitting device 10 comprising a covering member 12a.  In paragraph [0063], Masuda discloses the covering member enables emission of brighter light from the light-emitting device as a whole.  It would have been obvious to include the covering member in order to enable emission of brighter light from the light-emitting device as a whole.  
Ushiyama in view of Masuda does not clearly disclose a body color of the covering member being the same of a similar color as a body color of the wavelength conversion member.  However, Bibl discloses (see, for example, FIG. 13A) a light emitting device comprising a covering member 328, and a wavelength conversion member 310.  In paragraph [0129], Bibl discloses the covering member 328 being red and the wavelength conversion member 310 
Regarding claim 2, see, for example, FIG. 1 wherein Masuda discloses the thickness of the covering member 12a being smaller than a thickness of the wavelength conversion member 15.
	Regarding claim 3, Ushiyama in view of Masuda in view Bibl does not disclose a refractive index of a base material of the covering member being smaller than a refractive index of a base material of the wavelength conversion member; however, it would have been obvious to one of ordinary skill in the art in order to prevent the light rays from scattering too laterally from the light emitting element.
	Regarding claim 5, see, for example, FIG. 13A wherein Bibl discloses the top surface of the covering member 328 being non-planar.
	Regarding claim 6, see, for example, FIG. 5 wherein Ushiyama discloses the reflecting member 31 being in contact with the lateral surfaces of the wavelength conversion member 43.
	Regarding claim 7, see, for example, FIG. 13A wherein Bibl disclose a light guide member 320.  It would have been obvious to one of ordinary skill in the art to include a light guide member in order to allow refraction of the light from the light emitting element outward to the wavelength conversion layer. 
. 

Response to Arguments
3.	Applicant’s arguments with respect to claims 1-3, 5-7, and 14 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
	 
INFORMATION ON HOW TO CONTACT THE USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE LEE whose telephone number is (571)272-1733.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






Eugene Lee
May 10, 2021
/EUGENE LEE/Primary Examiner, Art Unit 2815